Citation Nr: 0533489	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  91-51 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to included claimed as secondary to service-
connected lumbar muscle strain.

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar muscle strain for the period May 19, 1990, 
through September 25, 2003.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbar muscle strain for the period commencing September 26, 
2003.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from June 1979 to June 1982 
and from January 1989 to May 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 1991, October 1992, and July 
2004 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 1992, April 1994, January 1999, the Board remanded 
this case to the RO.  The case was most recently returned to 
the Board in June 2005.

In December 1991, the veteran testified at a hearing before a 
Veterans Law Judge at the RO.  In November 1998, the Board 
sent the veteran a letter notifying him that the Veterans Law 
Judge before whom he testified in December 1991 was no longer 
employed by the Board and that, consequently, the veteran had 
a right to a hearing before another Veterans Law Judge.  The 
Board's letter stated that, if the veteran did not respond 
within 30 days and indicate that he desired another hearing, 
the Board would assume that he did not wish to testify at 
another hearing.

In July 2004, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing is of record.  By a decision dated in later in 
July 2004, the DRO increased the rating for the veteran's 
back disability from 20 percent to 40 percent effective 
September 26, 2003.

On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in June 2002, the veteran stated that he wanted a 
hearing before a Veterans Law Judge at the Board's office in 
Washington, DC.  He repeated this request in a letter 
received in June 2005.  Such a hearing was scheduled for 
September 1, 2005, and the veteran was duly notified of the 
time and place of the hearing, for which he failed to appear.  
As the veteran did not within the time allowed by law prior 
to the hearing date request postponement of the hearing 
scheduled for September 1, 2005, his case will be processed 
as though his request for a hearing before a Veterans Law 
Judge had been withdrawn.  See 38 C.F.R. § 20.704(d) (2005).

The Board notes that one issue which the RO certified on 
appeal to the Board on a VA Form 8, Certification of Appeal, 
dated in May 2005, was entitlement to an effective date 
earlier than September 26, 2003, for a grant of an evaluation 
of 40 percent for lumbar muscle strain.  However, the record 
in this case shows that the veteran initiated and completed a 
timely appeal of the rating decision in June 1991 which 
granted his original claim of entitlement to service 
connection for lumbar muscle strain and assigned an initial 
non-compensable (zero percent) evaluation.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
has also held that a veteran generally will be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board finds 
that, for the purpose of the veteran's current appeal, the 
holdings in Fenderson and AB mean that his claim for an 
initial evaluation in excess of 20 percent for lumbar muscle 
strain for the period May 19, 1990, through September 25, 
2003, encompasses not only a claim for an evaluation of 40 
percent for that disability for   the period May 19, 1990, 
through September 25, 2003, but also a claim for the maximum 
benefit allowed by law and regulation for lumbar muscle 
strain under any and all applicable rating criteria for that 
period of time.  Such being the case, in this decision, the 
Board will proceed to decide the veteran's claims for 
evaluations for lumbar muscle strain in excess of the ratings 
for such disability assigned by the RO and dismiss the 
certified earlier effective date claim, which is, the Board 
finds, superfluous and thus moot.

The Board also notes that a rating decision in December 2002 
denied entitlement to service connection for PTSD.  The 
veteran did not file a timely notice of disagreement with 
that determination by the RO and so the denial of service 
connection for PTSD became final.  See 38 U.S.C.A. § 7105 
(West 2002).  Therefore, the issues currently on appeal to 
the Board are as stated on the first page of this decision. 

The issues of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to included 
claimed as secondary to service-connected lumbar muscle 
strain, and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  By a decision dated in June 1991, the RO established 
service connection for lumbar muscle strain, effective from 
May 1990; the veteran timely appealed the rating assigned by 
the June 1991 decision, and thus his original claim was 
placed in appellate status and his appeal from the June 1991 
decision is currently pending before the Board.

3.  During the entire appeal period, the veteran's lumbar 
muscle strain has been primarily manifested by slight 
limitation of motion, slight tenderness of the lower lumbar 
area, and subjective complaints of pain not supported by 
significant clinical findings, without arthritis of the 
lumbosacral spine, pathology of the intervertebral discs of 
the lumbosacral spine, or neurological deficits associated 
with the lumbar muscle strain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbar muscle strain for the period May 19, 1990, 
through September 25, 2003, on a schedular or on an 
extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2003). 

2.  The criteria for an evaluation in excess of 40 percent 
for lumbar muscle strain for the period commencing September 
26, 2003, on a schedular or on an extraschedular basis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2005).

3.  The issue of entitlement to an earlier effective date for 
a 40 percent rating for lumbar muscle strain is rendered moot 
by the Board's decision denying a rating in excess of 20 
percent for this condition for the period from May 19, 1990, 
through September 25, 2003.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A VCAA notice letter sent by the RO to veteran in April 2003 
informed him of the evidence needed to substantiate his 
claims, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claims.  The RO's letter advised the 
veteran that it is his responsibility to support his claims 
with appropriate evidence.  Although the veteran may not have 
been explicitly asked to provide any evidence in his 
possession which pertains to his claims, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence in that the RO's written 
communications to him during the appeal period from May 1990 
to the present, including the April 2003 letter, have advised 
him of the requirement in law to support his claims for VA 
compensation with appropriate evidence and a supplemental 
statement of the case furnished to him by the RO in February 
2005 contained the complete text of 38 C.F.R. § 3.159, which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit any relevant evidence in his 
possession.

In addition, the Board finds that the timing of the VCAA 
notice in this case did not affect the essential fairness of 
the adjudication of the veteran's claims decided herein.  The 
veteran and his representative have had ample opportunity 
during the 15 years the veteran's claim for higher ratings 
for lumbar muscle strain have been pending to identify and 
present pertinent evidence.  Furthermore, after the April 
2003 VCAA notice letter was provided to the veteran, his 
increased rating claims were re-adjudicated by a rating 
decision in July 2004.  For these reasons, the Board 
concludes that the veteran will be in no way prejudiced by 
the Board's proceeding to decide his increased rating claims 
and that VA's duty to notify has been satisfactorily 
fulfilled.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005).

VA has also fulfilled the duty to assist with regard to the 
increased rating claims decided herein.  VA obtained the 
records identified by the veteran of his post-service VA 
treatment for the service-connected disability of lumbar 
muscle strain.  In addition, VA afforded the veteran multiple 
VA examinations of his spine, with diagnostic studies, to 
evaluate the nature and severity of his service-connected low 
back disability.  The veteran and his representative have not 
identified any additional existing evidence which might be 
pertinent to his increased rating claims on appeal.  
Therefore, the Board finds that further assistance is not 
required with regard to the claims decided herein and those 
issues are ready for appellate review.

II.  Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

As noted in the Introduction section of this decision, the 
Court has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The criteria for evaluating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003). 

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001) provided that slight limitation of motion of the 
lumbar spine warranted an evaluation of 10 percent.  Moderate 
limitation of motion warranted an evaluation of 20 percent.  
Severe limitation of motion warranted an evaluation of 40 
percent.  

Prior to the amendments, 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001) provided that lumbosacral strain with slight 
subjective symptoms only warranted a noncompensable 
evaluation.  Lumbosacral strain with characteristic pain on 
motion warranted an evaluation of 10 percent.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position, 
warranted an evaluation of 20 percent.  The maximum schedular 
evaluation of 40 percent under former Diagnostic Code 5295 
required severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  These regulations stated that weakness is also 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40 (2003).  The regulations also 
stated that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations, see 38 C.F.R. § 4.45 (2003), and that 
it is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2003).  Also, prior to the amendments, the Court held that a 
diagnostic code based on limitation of motion of a joint did 
not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, which 
prohibits rating the same disability under different 
diagnoses, did not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, is evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The General Rating Formula 
for Diseases and Injuries of the Spine provides that an 
evaluation of 20 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An evaluation of 40 percent is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.

The Board will hereinafter designate the regulations in 
effect prior to the amendments as the "old spinal 
regulations."  The timing of this change requires the Board 
to first consider the veteran's claim for a higher initial 
rating for lumbar muscle strain under the appropriate old 
regulations for the period prior to the effective date of the 
amended diagnostic codes. Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the one 
currently in effect is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

III.  Factual Background

At a VA orthopedic examination in December 1990, the veteran 
provided a history of low back pain since lifting a heavy 
railroad tie in service in February or March 1990.  On 
examination, the veteran held his back rigidly straight.  He 
resisted the examiner's instruction to bend forward and would 
bend forward only 10 to 20 degrees.  He appeared to have very 
slight swelling of the lumbar musculature on the left, and 
there was slight tenderness in that area.  The veteran could 
do heel and toe walking without difficulty but he would only 
squat down 50 percent of normal.  
X-rays of his lumbosacral spine showed no abnormality; all 
intervertebral disc spaces were well-maintained; the contour 
and texture of the lumbar vertebrae were normal; and the 
sacroiliac joints were normal.  The diagnosis was history of 
musculoligamentous  sprain, lumbosacral spine, with heavy 
lifting.  The examiner commented that there was psychological 
overlay to the veteran's complaints of back pain shown by his 
resistance to a minimal degree of bending.

 A July 1991 VA medical certificate indicated that the 
veteran gave a history of low back pain and complained of "a 
tingling on medial surface of leg to foot."  On examination, 
the veteran's gait, strength, and deep tendon reflexes were 
all okay.  He was referred to the orthopedic clinic.

At the hearing before a Veterans Law Judge in December 1991, 
the veteran testified that he had low back pain which 
radiated down his left leg and that he had been scheduled to 
undergo an MRI.  He was using a cane at the time of the 
hearing and testified that a doctor had advised him to do so.  

VA X-rays of the veteran's lumbosacral spine in September 
1992 were normal.

At a VA spine examination in December 1992, the veteran, who 
was 32 years of age, arrived in wheelchair carrying a cane 
and wearing a back brace.  It was difficult for the examiner 
to get the veteran to stand up.  The veteran refused to flex, 
extend, or rotate his back.  The veteran complained of muscle 
spasms in the back but the examiner did not detect any muscle 
spasms through the back brace which the veteran was wearing.  
The diagnosis was history of lumbar strain.  The examining 
physician commented that the examination was "completely 
unsatisfactory."  

A VA MRI of the veteran's lumbar spine in February 1992 was 
interpreted as being unremarkable except for a diffusely 
abnormal signal throughout all visualized vertebral bodies; 
the facet joints and neural foramina were unremarkable; and 
there was no malalignment of the vertebral bodies.

In November 1992, the associate chief of staff of a VA 
Medical Center (VAMC) reported to the RO that the veteran had 
canceled appointments made for him at a VA neurology clinic, 
stating that he was seeing a private neurologist.  (The Board 
notes, however, that, during the pendency of this appeal, the 
veteran has not submitted records of treatment by a private 
neurologist or identified a neurologist as one of his 
treating physicians and requested VA's assistance in 
obtaining copies of treatment records.)

In a February 1993 decision, an administrative law judge 
(ALJ) of the Social Security Administration (SSA) found that 
the veteran had been under a disability under laws 
administered by that agency since May 1990 by reason of the 
severe impairments of an acquired psychiatric disorder, 
diagnosed as adjustment disorder with mixed features, a 
"possible personality disorder", and back pain.   

A VA MRI of the veteran's lumbar spine in August 1994 showed 
no significant change since the prior study.  The MRI showed 
a stable appearance of the veteran's spine.  The physician 
who read the August 1994 VA MRI of the veteran's lumbar spine 
thought that the asymmetric signal on the sacrum was likely a 
normal variant.

VA X-rays of the veteran's lumbar spine in August 1994 were 
negative.

At a VA general medical examination in August 1994, the 
examining physician commented that there was "a marked 
functional overlay" to veteran's complaint of severe low 
back pain.

At a VA spine examination in August 1994, the veteran 
described an incident in service when he and two other 
soldiers were carrying a heavy railroad tie, with the veteran 
in front with the tie on his left shoulder.  He stated that 
the other soldiers dropped their end of the railroad tie and 
he fell forward, with the tie landing on the posterior aspect 
of his left shoulder and on his lower back.  

On examination, the veteran refused to do any forward or 
lateral bending of his back, claiming that it hurt too much 
to do so.  The examiner found no muscle spasm of the 
veteran's back.  The examining physician stated that he could 
not explain the veteran's complaint of severe back pain and 
his claimed inability to bend forward or laterally on the 
basis of the history stated by the veteran, the X-rays of his 
back, or the clinical examination.

A VA electromyelogram (EMG) in September 1997 showed no 
evidence of any radiculopathy of the veteran's left lower 
extremity.

At a VA spine examination in September 1997, the veteran was 
using a walking stick.  He continued to complain of 
continuous low back pain and episodes of numbness of his left 
leg and foot.  He also claimed to have muscle spasms of his 
back.  

On examination, the veteran was tender to light touch or 
percussion over the entire lumbar spine in both sacroiliac 
areas.  When he leaned on a desk or on his walking stick, he 
had minor spasms of lower back musculature.  Straight leg 
raising was performed to 45 degrees on both sides but the 
veteran resisted any movement above that point.  The 
pertinent diagnosis was mild lumbosacral strain.

A VA MRI of the veteran's lumbar spine in October 1997 was 
normal.

 In March 2003, the chief of prosthetics of a VAMC reported 
to the RO that numerous diagnostic tests and other evaluation 
tools had not determined a cause or source of the veteran's 
claimed back pain and that an earlier prescription of a 
lumbosacral corset for the veteran had been found to have not 
been appropriate in his case.

VA X-rays of the veteran's lumbosacral spine in April 2004 
showed no abnormality.  The lumbosacral spine had normal 
lordosis and the intervertebral disc spaces had been 
maintained.

At a VA spine examination in April 2004, the veteran 
complained of having low back pain since the incident in 
service with the railroad tie which he had reported earlier.  
He did not complain at this examination of any radiation of 
his back pain but he did now complain of muscle "swelling" 
and twitching in the lower lumbar area.  It was noted by the 
examiner that the veteran had a long history of psychiatric 
problems.  The veteran used a cane in his right hand and had 
a limp of the right lower extremity.  

On examination, there was no muscle spasm of the veteran's 
lower lumbar spine.  Range of motion was flexion to 30 
degrees, extension to zero degrees, lateral bending to each 
side to 10 degrees, rotation to the left of 10 degrees and 
rotation to the right of 20 degrees.  Straight leg raising 
was negative to 90 degrees, bilaterally.  The examiner's 
impressions were: chronic low back pain with muscle spasms 
causing the veteran to be on bedrest for two or three days at 
a time, with significant functional overlay to the complaints 
of pain; normal X-rays; and an essentially normal 
neurological examination.  The examiner commented that, "The 
demonstrated disability that this patient has far exceeds any 
objective findings."   

IV.  Analysis

In evaluating the veteran's service-connected disability of 
lumbar muscle strain, the Board first notes that there is no 
competent medical evidence that the veteran has arthritis of 
his lumbosacral spine or pathology of intervertebral discs of 
the lumbosacral spine or any neurological deficits associated 
with lumbar muscle strain.

Under Diagnostic Code 5292 of the old spinal regulations in 
effect prior to September 26, 2003, an evaluation of 40 
percent would require a showing of severe limitation of 
motion of the lumbar spine.  When  examined by VA physicians 
in December 1990, December 1992, August 1994, and September 
1997, on each occasion, the veteran resisted the examiner's 
attempt to perform a range of motion study to determine the 
true limitation of motion of the veteran's lumbosacral spine 
associated with his service-connected lumbar muscle strain.  
Because the veteran did not permit the examiners at the four 
VA examinations prior to September 26, 2003, to objectively 
determine the range of motion of his lumbar spine, the Board 
finds that severe limitation of motion of the lumbosacral 
spine for that period of time has not been demonstrated by 
competent medical or lay evidence and, on that basis, the 
Board concludes that the criteria for a higher evaluation 
under Diagnostic Code 5292 of the old spinal regulations in 
effect prior to September 26, 2003, is not warranted.

The impairments listed in Diagnostic Code 5295 of the old 
spinal regulations as the requirements for a higher 
evaluation of 40 percent for lumbosacral strain (severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion) have  not been shown by 
competent medical evidence in the veteran's case prior to the 
effective date of the revised regulations, September 26, 
2003.  None of the VA  physicians who examined the veteran in 
December 1990, December 1992, August 1994, or September 1997 
found that his lumbar muscle strain was severe.  Indeed, the 
September 1997 examiner found the veteran's lumbar muscle 
strain to be mild.  Therefore, the Board finds that concludes 
that an evaluation higher than 20 percent under Diagnostic 
Code 5295 of the old spinal regulations in effect prior to 
September 26, 2003, is not warranted.

Furthermore, in view of the findings by several examining VA 
physicians that there was a significant "functional 
overlay" to the veteran's complaints of back pain during the 
period prior to September 26, 2003, and that the objective 
findings of clinical examinations and diagnostic studies 
during that period of time could not account for his 
subjective complaints, the Board finds that it would not be 
appropriate to assign an evaluation higher than 20 percent 
prior to September 26, 2003, by application of 38 C.F.R. 
§§ 4.40, 4.45 or the holding in DeLuca, because there is no 
competent medical evidence of functional loss due to low back 
pain or other indications of impairment which would justify 
such a rating.

For the period commencing September 26, 2003, an evaluation 
higher than the currently assigned 40 percent rating for 
lumbar muscle strain under the revised regulations would 
require a showing of unfavorable ankylosis of the entire 
thoracolumbar spine with or without pain.  There is no 
competent medical evidence that the veteran has ever had any 
ankylosis of his thoracolumbar spine and, for that reason, he 
is not entitled to an increased evaluation for lumbar muscle 
strain for the period commencing September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 and the General 
Rating Formula for Diseases and Injuries of the Spine (2005).

Similarly, applying the old spinal regulations to the medical 
findings since September 26, 2003, concerning the veteran's 
service-connected lumbar muscle strain, see Kuzma, supra, 
would not warrant an evaluation higher than the one currently 
assigned, for the reasons stated above pertaining to the 
appropriate rating for lumbar muscle strain prior to 
September 26, 2003.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2005) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's lumbar muscle strain is not so exceptional 
or unusual as to render impractical the application of 
regular schedular standards.  For example, the disability of 
lumbar muscle strain has not required hospitalization and, 
while the veteran has contended that his low back disability 
precludes work, there is no evidence of record that any 
physician or vocational expert has found that lumbar muscle 
strain has or would markedly interfere with employment.  In 
this regard, the Board notes that the February 1993 decision 
of the SSA ALJ did not refer to any such finding or opinion 
by a physician or vocational expert and thus a referral for 
an evaluation on an extraschedular basis is not warranted.  
The Board is, therefore, not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board concludes that there is no basis in the 
applicable laws and regulations as applied to the relevant 
evidence in this case to allow an evaluation higher than the 
evaluations currently assigned for lumbar muscle strain on 
either a schedular or an extraschedular basis.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2005).

V.  Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
claims for higher evaluations for lumbar muscle strain, the 
benefit of the doubt doctrine does not apply to those issues.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar muscle strain for the period May 19, 1990, through 
September 25, 2003, is denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbar muscle strain for the period commencing September 26, 
2003, is denied.

The claim of entitlement to an effective date earlier than 
September 26, 2003, for a grant of an evaluation of 40 
percent for lumbar muscle strain is dismissed as moot.


REMAND

The veteran has asserted a claim for service connection for 
an acquired psychiatric disorder other than PTSD on a direct 
basis, alleging that while on active duty he had the onset of 
a major mental disorder and the prodromal symptoms of a 
psychotic disorder which was diagnosed during VA 
hospitalizations for psychiatric treatment more than one year 
after his separation from his second period of active 
service.  He has also asserted a claim for service connection 
for an acquired psychiatric disorder other than PTSD on a 
secondary basis, alleging that his service-connected low back 
disability has caused or, in the alternative, has worsened a 
current acquired psychiatric disorder other than PTSD.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  When psychosis is manifested to a 
compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

When psychosis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).   

With regard to his direct service connection claim, the 
veteran's service medical records reveal that: in 
December 1989, he complained of having headaches and 
stress and requested that he be seen by a physician for 
"stress problems"; in March 1990 at a service 
department orthopedic clinic, it was noted that the 
veteran was "undergoing a chapter proceeding for 
schizotypal personality ds [disorder]; and, in April 
1990, the month prior to his separation from his second 
period of active service, according to an individual sick 
slip, he requested that he be permitted to see a 
psychiatrist due to paranoid ideation which he was 
claiming to have at that time.  In written statements and 
in his hearing testimony which is of record, the veteran 
has alleged that, shortly prior to his separation from 
service in May 1990, he was seen by a psychiatrist and, 
also, that he was administered a test, his description of 
which an examining VA psychiatrist stated in December 
1990 sounded to him like the MMPI [Minnesota Multi-phasic 
Personality Inventory].  A visit by the veteran to a 
service department psychiatrist prior to his separation 
from service in May 1990 is not documented in his service 
medical records.  In July 1991, the National Personnel 
Records Center (NPRC) notified the RO that all available 
service medical records and service clinical records of 
the veteran had been forwarded to VA.  

Veterans Benefits Administration Adjudication Procedure 
Manual M21-1 (Manual M21-1), Part III, pertaining to 
obtaining service medical records from the military, 
points out that while mental health records, including 
information related to psychological evaluations and 
other consultations relating to mental health services, 
are not included in the service medical records, such 
records are only retained at the treating facility for 5 
years after the end of the calendar year the case was 
closed, at which time the records are destroyed.  Manual 
M21-1, Part III, 4.03(b).  Accordingly, the Board 
concludes that any records of the veteran's evaluations 
and treatment for mental health problems during 1990 
would have been destroyed and that further efforts to 
obtain such records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).

At a VA outpatient mental health clinic in July 1997, the 
veteran described auditory hallucinations which he 
claimed to have had during his second period of active 
service and he stated that the auditory hallucinations 
began in service in 1989.

The Board notes that a regulation implementing the VCAA, 
38 C.F.R. § 3.159, relates to providing medical examinations 
or obtaining medical opinions.  

38 C.F.R. § 3.159(c)(4) provides that:

(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability;
(B)	Establishes that the veteran suffered an event, injury 
or disease in service, or has a disease or symptoms of 
a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, 
and 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service 
or triggering event to qualify for that presumption; 
and
(C)	Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or 
disease in service or with another service connected 
disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing post-service treatment for a condition, 
or other possible association with military service.

During the pendency of this appeal, VA has not obtained a 
psychiatric opinion by a physician who reviewed the pertinent 
medical records in the claims file and conducted a clinical 
psychiatric interview of the veteran on the medical question 
of whether the veteran has a current acquired psychiatric 
disorder other than PTSD which had onset during his second 
period of active service or is etiologically related to a 
psychiatric incident or manifestation during such service.  
However, the Board finds that: there is competent medical 
evidence of record showing that the veteran has a currently 
diagnosed psychiatric disability other than PTSD; the veteran 
has had extensive post-service treatment for psychiatric 
conditions; and the veteran's statements to the effect that 
he had auditory hallucinations and paranoid ideation during 
his second period of active service constitute competent lay 
evidence that he suffered a psychiatric "event" while on 
active duty.  Therefore, the Board concludes that a medical 
opinion is necessary to decide the claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD on a direct basis because the information and 
evidence of record does not contain sufficient competent 
medical evidence at this time to decide that claim, and this 
case will be remanded to the AMC for that purpose.  See 
38 C.F.R. § 3.159(c)(4)(2005).    

With regard to the veteran's claim that his service-
connected lumbar muscle strain caused or has aggravated 
an acquired psychiatric disorder, the Board notes that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
See 38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The record in this case reflects that the remand orders 
of the Board's April 1994 remand of this case to the RO 
for further development of the evidence (which was 
earlier than the Court's holding in Allen) included 
obtaining the opinion of a VA physician on the question 
of whether there was a direct causal or etiological 
relationship between his service-connected lumbar muscle 
strain and an acquired psychiatric disorder.  The 
evidence of record also includes an August 1997 C&P 
[compensation and pension] examination work sheet on 
which the RO requested opinions from the physician who 
would conduct a VA spine examination of the veteran not 
only on the question of whether the veteran's service-
connected lumbar muscle strain caused an acquired 
psychiatric disorder but also whether lumbar muscle 
strain aggravated an acquired psychiatric disorder and, 
if so, to what extent.  In September 1997, the VA 
physician who conducted a spine examination of the 
veteran stated the following opinions: "I do not believe 
that low back problem is the basis for the psychiatric 
problem.  Nor do I believe that the psychiatric problem 
truly aggravated the low back problem."  

The Board notes that the VA examining physician in 
September 1997 provided an opinion on the medical issue 
of whether the veteran's service-connected low back 
disability had caused an acquired psychiatric disorder 
but did not provide an opinion on the medical issue of 
whether the low back disability had worsened an acquired 
psychiatric disorder.  (Instead, the VA examining 
physician addressed a question which he had not been 
asked by the RO, whether the veteran's non-service-
connected acquired psychiatric disorder had aggravated 
his service-connected low back disability.)  

The physician who conducted the VA spine examination in 
September 1997 and stated medical opinions at that time 
was not asked by the RO after submitting his report to 
address the aggravation issue in an addendum to his 
examination report and an opinion on that medical issue 
from another physician presented or secured after 
September 1997 is not of record.  The Board, therefore, 
finds that a medical opinion on the question of whether 
the veteran's service-connected low back disability has 
worsened an acquired psychiatric disorder is necessary to 
decide the veteran's secondary service connection claim, 
and this case will also be remanded for that purpose.  
See 38 C.F.R. § 3.159(c)(4) (2005).

Since a decision as to the issue of entitlement to 
service connection for a psychiatric disorder may have an 
impact upon the TDIU issue, these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Thus, the TDIU issue cannot be adjudicated 
by the Board at present, and must also be REMANDED to the 
RO for consideration following action on the veteran's 
claim for service connection for a psychiatric disorder.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to undergo a VA examination by a 
physician with the appropriate expertise 
who is to provide opinions as to whether 
any relationship exists between the 
veteran's in-service symptoms and a 
currently diagnosed psychiatric disorder 
and, if not, whether a currently 
diagnosed psychiatric disorder was caused 
by or made worse by the service-connected 
lumbar muscle strain.  The examiner must 
review the veteran's pertinent medical 
records in the claims file, to include 
records of psychiatric and orthopedic 
evaluations and treatment, and elicit a 
history from the veteran as to any 
symptoms he experienced during service 
and thereafter.  The examiner should then 
respond to the following questions:

	a.  Did any currently diagnosed 
psychiatric disorder begin while the 
veteran was in the military and if not, 
was any currently diagnosed psychiatric 
disorder caused by any incident of such 
service?

	b.  If the veteran does not suffer 
from a psychiatric disorder that began 
during service or was caused by any 
incident of such service, did the 
veteran's service-connected lumbar muscle 
strain cause a currently diagnosed 
psychiatric disorder or result in any 
increase in the underlying severity of an 
acquired psychiatric disorder?

	c.  In the event that the examiner 
finds that lumbar muscle strain did not 
cause but made an acquired psychiatric 
disorder worse, the examiner should 
identify, to the extent possible, the 
baseline manifestations which are due to 
the effects of the non-service-connected 
acquired psychiatric disorder and the 
increased manifestations which, in the 
examiner's opinion, are due to service-
connected lumbar muscle strain.

A rationale for all conclusions reached 
should be provided.

2.  The AMC should then re-adjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder with 
consideration of both direct service 
connection and service connection 
secondary to the service-connected low 
back disability.  The AMC should then re-
adjudicate the TDIU issue.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
provided with an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


